Fellows, J.
Defendant was convicted of a violation of the prohibition law and was sentenced in the alternative to pay a fine of $250 or to be confined in the Detroit house of correction for a period of 60 days. He paid the fine' and thereafter sued out this writ of error. In the recent case of People v. Ortwski, 220 Mich. 462, a similar situation was presented. We there held that the judgment having been satisfied by voluntary payment, the writ of error performed no function. That case is controlling here.. The writ of error must be dismissed.
Wiest, C. J., and McDonald, Clark, Bird, Sharpe;. Moore, and Steere, JJ., concurred.